DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 09/10/2020 are acceptable.
Information Disclosure Statement
3.	The Information Disclosure Statement(s) filed on 9/10/2020 and 2/8/2022 has been considered.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 15 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 15 calling for, “… the another integrated device…” lacks proper antecedent basis.
The recitation of claim 29 calling for, “… the core portion …” lacks proper antecedent basis. For examination purposes, it will be assumed to read “… the first substrate portion …”

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (“Nakashima”) US PG-Pub 2012/0300425.
Nakashima discloses in Figs. 8-15 a package comprising: a substrate comprising: (i) a core portion (e.g. annotated element cr shown in Fig. 8 below) comprising a first surface and a second surface, the core portion further comprising: a core layer (e.g. element 36 + 39); and a plurality of core interconnects (e.g. element 35/37/38/40) located in the core layer; (ii) a first substrate portion (e.g. annotated element 1st) coupled to the first surface of the core portion, the first substrate portion comprising: at least one first dielectric layer (e.g. element 44, ¶[0105]) coupled to the core layer; and a first plurality of interconnects (e.g. element 41) located in the at least one first dielectric layer, wherein the first plurality of interconnects is coupled to the plurality of core interconnects; and (iii) a second substrate portion (e.g. annotated element 2nd) coupled to the second surface of the core portion, the second substrate portion comprising: at least one second dielectric layer (e.g. element 33, ¶[104]) coupled to the core layer; and a second plurality of interconnects (e.g. element 32/34)  located in the at least one second dielectric layer, wherein the second plurality of interconnects is coupled to the plurality of core interconnects, wherein the core portion and the second substrate portion include a cavity (unnumbered opening section where element 31 is disposed); and an integrated device (e.g. element 31)  coupled to the 
Re claim 2, Nakashima discloses (¶¶[0130 and 0131]) wherein the core layer includes glass, quartz, and/or reinforced fiber. 
Re claim 3, Nakashima discloses wherein a coupling between the first plurality of interconnects and the plurality of core interconnects is free of a solder interconnect. 
Re claim 4, Nakashima discloses wherein a coupling between the second plurality of interconnects and the plurality of core interconnects is free of a solder interconnect. 
Re claim 5, Nakashima discloses wherein the integrated device is coupled to a region of the first substrate portion that does not vertically overlap with the core portion and the second substrate portion (Fig. 8).
Re claim 6, Nakashima discloses wherein the first substrate portion, the second substrate portion and the core portion collectively comprise a side profile U shape (Fig. 8).
Re claim 7, Nakashima discloses wherein the first substrate portion, the second substrate portion and the core portion collectively comprise a step shape (Figs. 8-15).
Re claim 8, Nakashima discloses wherein a portion of the first substrate portion does not vertically overlap with another portion of the second substrate portion (Fig. 8).
Re claim 12, Nakashima discloses ¶[0059]) wherein the package is incorporated into a device (e.g. LSI/IC including CMOS which part of digital circuits or navigation device (GPS)) selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable . 

    PNG
    media_image1.png
    441
    839
    media_image1.png
    Greyscale

9.	Claim(s) 13-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”) US PG-Pub 2019/0237382.
Kim discloses in Figs. 2 and 4-9 a package comprising: a substrate comprising: (i) a first substrate portion (e.g. any one of elements 110/170 would correspond to first substrate portion) comprising: at least one first dielectric layer (e.g. element 111, ¶[0025] or element 170, ¶[0036]); and a first plurality of interconnects (e.g. element 112/114 or element 162/164)  located in the at least one first dielectric layer; and (ii) a second substrate portion (e.g. element 140 or a portion of the core less substrate shown in Fig. 9) coupled to the first substrate portion, the second substrate portion comprising: at least one second dielectric layer (e.g. element 141/155); a second plurality of interconnects (e.g. element 142/144 or 145) located in the at least one second dielectric layer, wherein the second plurality of interconnects is coupled to the first plurality of interconnects; and a cavity that extends (e.g. element CA or unnumbered cavity shown in Fig. 9) through the at least 
Re claim 14, Kim discloses another integrated device (e.g. element 120b/130) coupled to the second substrate portion,  wherein the another integrated device is located at least partially laterally to the integrated device (Fig. 7). 
Re claim 15, insofar as understood, Kim discloses wherein a front side of the integrated device (e.g. element 120a/120b) faces the first substrate portion, and wherein a front side of the another integrated device (e.g. element 130) faces the second substrate portion (Figs. 7 and 8).
Re claim 19, Kim discloses wherein the substrate is a coreless substrate (Fig. 9). 
Re claim 20, Kim discloses another integrated device (e.g. element 130) coupled to the first surface of the first substrate portion, wherein the integrated device (e.g. element 120)  is coupled to the second surface of the first substrate portion. 
10.	Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima.
Nakashima discloses in Figs. 8-15 a package comprising: a substrate comprising: (i) a first substrate portion (e.g. annotated element 1st) comprising: at least one first dielectric layer (e.g. element 44); and a first plurality of interconnects (e.g. element 41/46)  located in the at least one first dielectric layer; and (ii) a second substrate portion (e.g. element annotated cr + 2nd) coupled to the first substrate portion, the second substrate portion comprising: at least one second dielectric layer (e.g. element 35/36/39); a second plurality of interconnects (e.g. element 
Re claim 19, Nakashima discloses wherein the substrate is a coreless substrate (Figs. 8-15). 
11.	Claim(s) 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.
Kim discloses in Figs. 2 and 4-9 method for fabricating a package, comprising: providing a substrate comprising: (i) a first substrate portion (e.g. any one of elements 110/170 would correspond to first substrate portion) comprising: at least one first dielectric layer (e.g. element 111, ¶[0025] or element 170, ¶[0036]); and a first plurality of interconnects (e.g. element 112/114 or element 162/164) located in the at least one first dielectric layer; and (ii) a second substrate portion (e.g. element 140 or a portion of the core less substrate shown in Fig. 9) coupled to the first substrate portion, the second substrate portion comprising: at least one second dielectric layer (e.g. element 141/155); a second plurality of interconnects (e.g. element 142/144 or 145) located in the at least one second dielectric layer, wherein the second plurality of interconnects is coupled to the first plurality of interconnects, and wherein the first substrate portion has a length that is less than a length of the second substrate portion, coupling a first device (e.g. element 120a, Figs. 7 and 8) to a first surface of the first substrate portion; coupling a second device (e.g. element 130 thru element 164 Figs. 7 and 8) to a first surface of the second 
Re claim 27, Kim discloses forming an encapsulation (e.g. element 150) over the first surface of the first substrate portion and the first surface of the second substrate portion. 
Re claim 28, Kim discloses wherein a front side of the integrated device (e.g. element 120b, Figs. 7 and 8) is coupled to a second surface of the first substrate portion. 
Re claim 29, insofar as understood, Kim discloses wherein the integrated device (e.g. element 120b, Figs. 7 and 8) is located at least partially in the cavity of the second substrate portion and the first substrate portion. 
Re claim 30, Kim discloses wherein the first substrate portion and the second substrate portion collectively comprise a side profile U shape Figs. 7 and 8).  

Allowable Subject Matter
12.	Claims 21-25 are allowed.
13.	Claims 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses, inter alia, the method of fabrication of a package including the steps of coupling a first device to a first surface of the first substrate portion; coupling a second .
 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2020/0350254 to Huang teaches a conductive structure including a core pore defining a cavity where electronic devices are disposed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893